DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 directed to an invention non-elected without traverse.  Accordingly, claims 6-10 been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Allison Krepel on 9/9/22.

The application has been amended as follows: 
The claims filed on 9/1/22 have been amended as follows:
Amend claim 1 as follows:
After “cartridge life data” in the last line of the claim add --, wherein the identification data includes a cartridge serial number, a lot and/or batch number, a production date, and/or an expiration date, the testing data includes a weight of consumable conversion media within the conversion cartridge, values of test results showing conversion efficiency of NO2 to NO, pressure drop across the consumable conversion media, and/or a humidity level of the consumable conversion media, and the cartridge life data includes average expected cartridge life calculated from the testing data, total expected NO2 conversion by weight, concentration, and/or volume, and/or expected duration of usage at an average gas flow rate— and before the period. 

Cancel claim 3

Cancel claims 6-10
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious all of the limitations of the claim.
The closest prior art references are to Fine et al  (US 2013/0093948), Stenzler et al (US 2014/0130799) and Schermeier et al (US 2006/0278220). 
Fine teaches the structural parts of the reactor cartridge but does not teach a memory chip affixed to the outer reactor shell, wherein the chip stores data relating to the conversion cartridge and wherein the memory chip is configured to be in electronic communication with a computer and wherein the computer is configured to read the stored data and prevent the gas delivery system from entering an operation state if the identification data, testing data, or cartridge life data exceeds a stored average expected identification data, testing data, or cartridge life data.
Stenzler teaches a gas canister having information about the cylinder manufacturing, testing data and expected life data. (Paragraph 22) Stenzler also does not disclose the memory chip is in communication with a computer to prevent usage of a device if stored data exceeds a stored averaged expected identification data, testing data, or cartridge life data. 
Schermeier teaches a carbon dioxide absorber with a memory chip. The product life data can be monitored and recorded to the memory chip. (paragraph 230 ) The Schermeier device further allows release of the device when it determines that an expiration date has not been exceeded (paragraph 22). 
However, none of the references disclose a memory chip having testing data including values of test results showing conversion efficiency of NO2 to NO, pressure drop across the consumable conversion media, and/or a humidity level of the consumable conversion media in combination with the other features of the claims. 
Thus, as none of the prior art references teaches or renders obvious all of the limitations of the claims, the application is in condition for allowance.
Claims 1, 4 and 5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785